Citation Nr: 0803505	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to a total disability rating by reason of 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before a Member of the 
Board in December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for PTSD.  The 
record shows that he was examined by VA in January 2004 at 
which time the evidence was not found to be sufficient for a 
diagnosis of the disorder.  Subsequent to this examination, 
VA outpatient treatment records show a diagnosis of PTSD.  
Where there is a wide diversity of medical opinion, an 
additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  As such, the Board 
believes that an additional examination is necessary to fully 
and fairly adjudicate the veteran's claim in compliance with 
38 U.S.C.A. § 5103A(d).  The claim for a total disability 
rating by reason of individual unemployability must be held 
in abeyance until the resolution of this matter.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for a VA psychiatric examination in order 
to determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated tests 
are to be conducted.  If the diagnosis of 
post-traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether it is at least as 
likely as not (at least a 50 percent or 
more probability) that there is a link 
between the current symptomatology and one 
or more of the in-service stressors.  The 
examiner is also requested to  render an 
opinion concerning the effect of any 
diagnosed PTSD on the veteran's ability to 
procure and maintain gainful employment.  
A complete rational of any opinion 
expressed should be included in the 
examination report.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



